In the

      United States Court of Appeals
                        For the Seventh Circuit
                             ____________________  

Nos.   14-­‐‑1822,   14-­‐‑1888,   14-­‐‑1899,   14-­‐‑2006,   14-­‐‑2012,   14-­‐‑2023   &  
14-­‐‑2585  
ERIC  O’KEEFE  and  WISCONSIN  CLUB  FOR  GROWTH,  INC.,  
                                            Plaintiffs-­‐‑Appellees,  
                                            v.  

JOHN  T.  CHISHOLM,  et  al.,  
                                                           Defendants-­‐‑Appellants.  
FRANCIS  SCHMITZ,  
                                      Defendant-­‐‑Appellant  /  Cross-­‐‑Appellee.  
REPORTERS  COMMITTEE  FOR  FREEDOM  OF  THE  PRESS,  et  al.,  
                                        Intervenors-­‐‑Appellants.  

UNNAMED  INTERVENORS  NO.  1  AND  NO.  2,  
                                         Intervenors-­‐‑Appellees.  
                             ____________________  

                 Appeals  from  the  United  States  District  Court  
                    for  the  Eastern  District  of  Wisconsin.  
                  No.  14-­‐‑C-­‐‑139  —  Rudolph  T.  Randa,  Judge.  
                             ____________________  

  ARGUED  SEPTEMBER  9,  2014  —  DECIDED  SEPTEMBER  24,  2014  
                 ____________________  
2                                                       Nos.  14-­‐‑1822  et  al.  

   Before  WOOD,  Chief  Judge,  and  BAUER  and  EASTERBROOK,  
Circuit  Judges.  
      EASTERBROOK,   Circuit   Judge.   A   federal   district   judge   is-­‐‑
sued   an   injunction   that   blocks   the   State   of   Wisconsin   from  
conducting  a  judicially  supervised  criminal  investigation  in-­‐‑
to   the   question   whether   certain   persons   have   violated   the  
state’s  campaign-­‐‑finance  laws.  The  court  did  this  despite  28  
U.S.C.   §2283,   the   Anti-­‐‑Injunction   Act,   which   provides:   “A  
court  of  the  United  States  may  not  grant  an  injunction  to  stay  
proceedings   in   a   State   court   except   as   expressly   authorized  
by  Act  of  Congress,  or  where  necessary  in  aid  of  its  jurisdic-­‐‑
tion,   or   to   protect   or   effectuate   its   judgments.”   Mitchum   v.  
Foster,  407  U.S.  225  (1972),  holds  that  42  U.S.C.  §1983  author-­‐‑
izes  anti-­‐‑suit  injunctions  but  adds  that  principles  of  “equity,  
comity,  and  federalism”  (407  U.S.  at  243)  determine  whether  
they  are  appropriate.  Cf.  Younger  v.  Harris,  401  U.S.  37  (1971).  
We  hold  that  this  case  does  not  present  a  situation  in  which  
state  proceedings  may  be  displaced.  
     The   ongoing   criminal   investigation   is   being   supervised  
by  a  judge,  in  lieu  of  a  grand  jury.  Wis.  Stat.  §968.26.  Prose-­‐‑
cutors  in  Wisconsin  can  ask  the  state’s  courts  to  conduct  the-­‐‑
se  inquiries,  which  go  by  the  name  “John  Doe  proceedings”  
because   they   may   begin   without   any   particular   target.   The  
District   Attorney   for   Milwaukee   County   made   such   a   re-­‐‑
quest   after   concluding   that   the   campaign   committee   for   a  
political   official   may   have   been   coordinating   fund-­‐‑raising  
and   expenditures   with   an   “independent”   group   that   was  
raising   and   spending   money   to   speak   about   particular   is-­‐‑
sues.  (We  put  “independent”  in  quotation  marks,  which  we  
drop   from   now   on,   because   the   prosecutor   suspected   that  
the   group’s   independence   is   ostensible   rather   than   real.  
Nos.  14-­‐‑1822  et  al.                                                      3  

Whether,  and  if  so  how,  this  group  and  the  campaign  com-­‐‑
mittee  have  coordinated  their  activities  is  a  subject  we  need  
not   consider.)   Wisconsin’s   Government   Accountability  
Board,   which   supervises   campaigns   and   conducts   elections,  
likewise   called   for   an   investigation.   District   Attorneys   in  
four  other  counties  made  similar  requests.  Eventually  a  sin-­‐‑
gle  John  Doe  proceeding  was  established,  with  Gregory  Pe-­‐‑
terson  as  the  judge  and  Francis  Schmitz  as  the  special  prose-­‐‑
cutor.  Judge  Peterson  has  been  recalled  to  service  following  
his   retirement   from   a   post   on   the   state’s   court   of   appeals;  
Schmitz,  an  attorney  in  private  practice,  used  to  be  an  Assis-­‐‑
tant  United  States  Attorney  in  Milwaukee.  
     At  the  behest  of  special  prosecutor  Schmitz,  the  court  is-­‐‑
sued   subpoenas   requiring   their   recipients   to   produce   docu-­‐‑
ments.   One   came   to   Eric   O’Keefe,   who   manages   Wisconsin  
Club  for  Growth,  Inc.,  an  advocacy  group  that  raises  money  
and  engages  in  speech  on  issues  such  as  whether  Wisconsin  
should   limit   collective   bargaining   in   public   employment,   a  
subject   that   has   received   considerable   legislative   attention  
and  sparked  a  recall  election  for  the  Governor.  (Both  the  Su-­‐‑
preme  Court  of  Wisconsin  and  this  court  have  held  that  the  
legislation  promoted  by  the  Club  for  Growth  is  valid.  Madi-­‐‑
son  Teachers,  Inc.  v.  Walker,  2014  WI  99  (July  31,  2014);  Labor-­‐‑
ers  Local  236  v.  Walker,  749  F.3d  628  (7th  Cir.  2014).)  The  sub-­‐‑
poena   issued   to   O’Keefe   is   extraordinarily   broad,   covering  
essentially   all   of   the   group’s   records   for   several   years—
including   records   of   contributors   that   O’Keefe   believes   are  
covered  by  a  constitutional  right  of  anonymity.  
    O’Keefe   moved   to   quash   the   subpoena,   which   he   main-­‐‑
tains   is   designed   to   punish   his,   and   the   Club’s,   support   for  
controversial   legislation,   rather   than   to   investigate   a   viola-­‐‑
4                                                                   Nos.  14-­‐‑1822  et  al.  

tion   of   state   law.   He   contended   that   revealing   to   the   state  
lists  of  contributors  would  harm  the  organization’s  ability  to  
raise  funds—and  this  even  though  all  information  is  covered  
by   a   broad   secrecy   order.   Judge   Peterson   quashed   the   sub-­‐‑
poena,  ruling  that  the  evidence  is  not  necessary  to  the  inves-­‐‑
tigation.   One   of   his   reasons   is   that   Schmitz   has   not   estab-­‐‑
lished  any  solid  reason  to  believe  that  a  violation  of  state  law  
has  occurred.  
     That   was   in   January   2014.   Schmitz   asked   the   Wisconsin  
Court   of   Appeals   for   a   supervisory   writ.   Two   other   people  
involved   in   the   investigation   asked   the   Supreme   Court   of  
Wisconsin  to  grant  review,  bypassing  the  Court  of  Appeals.  
Before   either   the   Court   of   Appeals   or   the   Supreme   Court  
could   act,   however,   O’Keefe   and   the   Club   filed   this   federal  
suit,   asking   for   an   injunction   that   would   halt   the   investiga-­‐‑
tion  permanently,  whether  or  not  the  prosecutor  could  estab-­‐‑
lish   a   violation   of   Wisconsin   law.   O’Keefe   also   requested  
damages   against   five   defendants:   Schmitz   plus   the   District  
Attorney   for   Milwaukee   County,   two   of   his   assistants,   and  
an  investigator.  (Judge  Peterson  is  the  sixth  defendant.)  
    The   district   court   held   that   the   First   Amendment   to   the  
Constitution   (applied   to   the   states   through   the   Fourteenth)  
forbids  not  only  penalties  for  coordination  between  political  
committees   and   groups   that   engage   in   issue   advocacy,   but  
also  any  attempt  by  the  state  to  learn  just  what  kind  of  coor-­‐‑
dination  has  occurred.  2014  U.S.  Dist.  LEXIS  63066  (E.D.  Wis.  
May  6,  2014).  It  issued  this  injunction:  
      The  Defendants  must  cease  all  activities  related  to  the  investiga-­‐‑
      tion,  return  all  property  seized  in  the  investigation  from  any  in-­‐‑
      dividual   or   organization,   and   permanently   destroy   all   copies   of  
      information  and  other  materials  obtained  through  the  investiga-­‐‑
      tion.   Plaintiffs   and   others   are   hereby   relieved   of   any   and   every  
Nos.  14-­‐‑1822  et  al.                                                                    5  

     duty  under  Wisconsin  law  to  cooperate  further  with  Defendants’  
     investigation.  Any  attempt  to  obtain  compliance  by  any  Defend-­‐‑
     ant   or   John   Doe   Judge   Gregory   Peterson   is   grounds   for   a   con-­‐‑
     tempt  finding  by  this  Court.  

Id.  at  *36–37.  The  court  scheduled  proceedings  on  plaintiffs’  
request  for  damages  and  rejected  defendants’  argument  that  
they  enjoy  qualified,  if  not  absolute,  immunity.  We  immedi-­‐‑
ately   stayed   the   portion   of   the   injunction   requiring   docu-­‐‑
ments  to  be  returned  or  destroyed  and  set  the  case  for  expe-­‐‑
dited  briefing  and  argument.  
    The   issuance   of   injunctive   relief   directly   against   Judge  
Peterson  is  hard  to  justify  in  light  of  the  Anti-­‐‑Injunction  Act,  
and   the   district   court   did   not   try   to   do   so.   The   Anti-­‐‑
Injunction  Act  embodies  a  fundamental  principle  of  federal-­‐‑
ism:   state   courts   are   free   to   conduct   their   own   litigation,  
without   ongoing   supervision   by   federal   judges,   let   alone  
threats   by   federal   judges   to   hold   state   judges   in   contempt.  
The   scope   given   to   state   litigation   is   especially   great   in   the  
realm   of   criminal   investigations   and   prosecutions,   a   princi-­‐‑
ple  that  led  to  Younger,  which  requires  a  federal  court  to  ab-­‐‑
stain   even   if   an   injunction   would   be   justified   under   normal  
principles,   except   in   rare   situations.   See   Sprint   Communica-­‐‑
tions,  Inc.  v.  Jacobs,  134  S.  Ct.  584  (2013),  which  discusses  the  
current  state  of  Younger’s  abstention  doctrine.  
    Courts   of   appeals   have   disagreed   about   the   extent   to  
which  Younger  compels  abstention  when  states  are  conduct-­‐‑
ing   grand-­‐‑jury   investigations   (which   John   Doe   proceedings  
are   like).   Compare   Craig   v.   Barney,   678   F.2d   1200,   1202   (4th  
Cir.  1982),  and  Texas  Association  of  Business  v.  Earle,  388  F.3d  
515,   519–20   (5th   Cir.   2004),   with   Monaghan   v.   Deakins,   798  
F.2d   632,   637–38   (3d   Cir.   1986),   vacated   in   part   on   other  
grounds,   484   U.S.   193   (1988),   and   with   Kaylor   v.   Fields,   661  
6                                                          Nos.  14-­‐‑1822  et  al.  

F.2d   1177,   1182   (8th   Cir.   1981).   We   need   not   take   sides,   be-­‐‑
cause  principles  of  equity,  comity,  and  federalism  (Mitchum,  
407  U.S.  at  243)  counsel  against  a  federal  role  here.  See  also  
Winter   v.   Natural   Resources   Defense   Council,   Inc.,   555   U.S.   7  
(2008)  (standards  for  preliminary  injunction).  
    One   important   question   is   whether   the   plaintiff   suffers  
irreparable   injury.   O’Keefe   and   the   Club   say   yes,   because  
donations   have   dried   up,   but   that’s   not   the   right   temporal  
perspective.   We   must   ask   whether   the   injury   would   be   ir-­‐‑
reparable  if  the  federal  court  were  to  stay  its  hand.  And  it  is  
hard   to   see   that   kind   of   injury,   because   plaintiffs   obtained  
effective   relief   from   Judge   Peterson   before   the   federal   judge  
acted—indeed,   before   filing   this   suit.   True,   uncertainty   will  
continue  pending  appellate  review  within  the  Wisconsin  ju-­‐‑
diciary,   and   this   may   well   affect   donations,   but   the   com-­‐‑
mencement   of   this   federal   suit   also   produces   uncertainty,  
because   it   entails   review   by   a   district   judge,   three   or   more  
appellate   judges,   and   potentially   the   Supreme   Court   of   the  
United   States.   The   state   case   might   be   over   today   had   the  
district  judge  allowed  it  to  take  its  course.  
     A  second  important  question  is  whether  the  plaintiff  has  
adequate  remedies  at  law  (which  is  to  say,  without  the  need  
for   an   injunction).   That   Judge   Peterson   entertained   and  
granted  the  motion  to  quash  shows  that  the  answer  is  yes.  
    A   third   important   question   is   whether   federal   relief   is  
appropriate   in   light   of   normal   jurisprudential   principles,  
such  as  the  rule  against  unnecessary  constitutional  adjudica-­‐‑
tion.   Courts   must   strive   to   resolve   cases   on   statutory   rather  
than   constitutional   grounds.   See,   e.g.,   New   York   City   Transit  
Authority   v.   Beazer,   440   U.S.   568,   582   (1979).   Yet   the   district  
court   waded   into   a   vexed   field   of   constitutional   law   need-­‐‑
Nos.  14-­‐‑1822  et  al.                                                        7  

lessly.  Judge  Peterson  had  already  concluded  that  the  inves-­‐‑
tigation  should  end  as  a  matter  of  state  law,  because  prose-­‐‑
cutor  Schmitz  lacks  evidence  that  state  law  has  been  violat-­‐‑
ed.  The  result  is  an  injunction  unnecessary  at  best,  advisory  
at  worst.  
     Declaring  “X  violates  the  Constitution”  is  advisory  if  the  
state  does  not  use  rule  X  to  begin  with.  The  Supreme  Court  
of  Wisconsin  may  disagree  with  Judge  Peterson,  and  prose-­‐‑
cutor  Schmitz  argues  that  state  law  is  on  his  side,  see  Wiscon-­‐‑
sin   Coalition   for   Voter   Participation,   Inc.   v.   Wisconsin   Elections  
Board,   231   Wis.   2d   670   (Wis.   App.   1999),   so   we   cannot   yet  
know  whether  the  federal  injunction  is  advisory,  but  we  are  
confident   that   it   is   imprudent.   Sometimes   district   judges  
must   abstain   to   allow   state   courts   to   resolve   issues   of   state  
law,   see   Texas   Railroad   Commission   v.   Pullman   Co.,   312   U.S.  
496  (1941),  but  as  with  Younger  we  are  not  invoking  a  man-­‐‑
datory-­‐‑abstention  command  but  instead  are  asking  whether  
normal   principles   of   equity   support   the   district   court’s   ap-­‐‑
proach.  
    Younger   and   its   successors,   including   Sprint   Communica-­‐‑
tions,  do  show,  however,  that  the  policy  against  federal  inter-­‐‑
ference  in  state  litigation  is  especially  strong  when  the  state  
proceedings  are  criminal  in  nature.  That’s  a  fourth  important  
subject  militating  against  a  federal  injunction.  
    Mitchum   held   that   a   judge   may   use   §1983   to   support   an  
anti-­‐‑suit  injunction,  notwithstanding  §2283,  only  when  justi-­‐‑
fied  in  light  of  “the  principles  of  equity,  comity,  and  federal-­‐‑
ism  that  must  restrain  a  federal  court  when  asked  to  enjoin  a  
state  court  proceeding.”  407  U.S.  at  243.  Yet  the  district  court  
gave   those   principles   no   weight.   The   court   did   say   that   an  
injunction  is  appropriate  because  the  defendants  have  acted  
8                                                            Nos.  14-­‐‑1822  et  al.  

“in   bad   faith”   but   did   not   hold   a   hearing,   so   that   the   court  
must  have  meant  bad  faith  objectively  rather  than  subjective-­‐‑
ly—in  other  words,  the  federal  judge  must  have  thought  that  
no  reasonable  person  could  have  believed  that  the  John  Doe  
proceeding   could   lead   to   a   valid   conviction.   See   Mitchum,  
407  U.S.  at  230–31,  relying  on  Younger,  401  U.S.  at  53,  and  Pe-­‐‑
rez  v.  Ledesma,  401  U.S.  82,  85  (1971).  
    One  version  of  objective  bad  faith  was  the  one  on  which  
we   relied   in   Mulholland   v.   Marion   County   Election   Board,   746  
F.3d   811   (7th   Cir.   2014),   when   holding   that   a   district   judge  
properly   issued   an   injunction   to   prevent   state   law-­‐‑
enforcement   personnel   from   prosecuting   a   supposed   viola-­‐‑
tion   of   Indiana’s   election   laws.   No   reasonable   person   could  
have  thought  that  the  proceeding  would  lead  to  a  valid  con-­‐‑
viction,  because  the  defendants  were  prohibited  by  a  federal  
injunction,   issued   a   decade   earlier,   from   penalizing   those  
very   tactics.   That   injunction   had   been   issued   when   no   state  
prosecution   was   pending;   that’s   the   right   time   for   federal  
courts   to   determine   the   validity   of   state   campaign   regula-­‐‑
tions.   See,   e.g.,   Susan   B.   Anthony   List   v.   Driehaus,   134   S.   Ct.  
2334   (2014);   Wisconsin   Right   to   Life,   Inc.   v.   Barland,   751   F.3d  
804   (7th   Cir.   2014);   Center   for   Individual   Freedom   v.   Madigan,  
697   F.3d   464   (7th   Cir.   2012).   We   held   that   defendants   could  
not   shelter   behind   Younger   to   avoid   an   outstanding   federal  
resolution.   Nothing   of   the   kind   happened   in   this   investiga-­‐‑
tion;   until   the   district   court’s   opinion   in   this   case,   neither   a  
state   nor   a   federal   court   had   held   that   Wisconsin’s   (or   any  
other   state’s)   regulation   of   coordinated   fund-­‐‑raising   and   is-­‐‑
sue  advocacy  violates  the  First  Amendment.  
    Starting  with  Buckley  v.  Valeo,  424  U.S.  1,  46–47,  78  (1976),  
the   Supreme   Court   has   stated   repeatedly   that,   although   the  
Nos.  14-­‐‑1822  et  al.                                                     9  

First   Amendment   protects   truly   independent   expenditures  
for   political   speech,   the   government   is   entitled   to   regulate  
coordination   between   candidates’   campaigns   and   purport-­‐‑
edly   independent   groups.   See   also,   e.g.,   FEC   v.   Colorado   Re-­‐‑
publican  Federal  Campaign  Committee,  533  U.S.  431,  447  (2001);  
McConnell   v.   FEC,   540   U.S.   93,   202–03,   219–23   (2003),   over-­‐‑
ruled  in  part  on  other  grounds  by  Citizens  United  v.  FEC,  558  
U.S.  310  (2010).  This  is  so  because  Buckley  held  that  the  Con-­‐‑
stitution  allows  limits  on  how  much  one  person  can  contrib-­‐‑
ute   to   a   politician’s   campaign.   If   campaigns   tell   potential  
contributors   to   divert   money   to   nominally   independent  
groups  that  have  agreed  to  do  the  campaigns’  bidding,  these  
contribution  limits  become  porous,  and  the  requirement  that  
politicians’   campaign   committees   disclose   the   donors   and  
amounts  becomes  useless.  
     The  Supreme  Court  has  yet  to  determine  what  “coordina-­‐‑
tion”  means.  Is  the  scope  of  permissible  regulation  limited  to  
groups  that  advocate  the  election  of  particular  candidates,  or  
can   government   also   regulate   coordination   of   contributions  
and  speech  about  political  issues,  when  the  speakers  do  not  
expressly  advocate  any  person’s  election?  What  if  the  speech  
implies,   rather   than   expresses,   a   preference   for   a   particular  
candidate’s   election?   If   regulation   of   coordination   about  
pure  issue  advocacy  is  permissible,  how  tight  must  the  link  
be   between   the   politician’s   committee   and   the   advocacy  
group?  Uncertainty  is  a  powerful  reason  to  leave  this  litiga-­‐‑
tion  in  state  court,  where  it  may  meet  its  end  as  a  matter  of  
state   law   without   any   need   to   resolve   these   constitutional  
questions.  
   The   district   court   thought   that   the   Supreme   Court   will  
overrule  what  remains  of  Buckley,  as  some  Justices  have  pro-­‐‑
10                                                      Nos.  14-­‐‑1822  et  al.  

posed.   See,   e.g.,   Colorado   Republican   Federal   Campaign   Com-­‐‑
mittee  v.  FEC,  518  U.S.  604,  635–40  (1996)  (Thomas,  J.,  dissent-­‐‑
ing  in  part).  If  the  Constitution  forbids  all  regulation  of  cam-­‐‑
paign   contributions,   there   is   no   basis   for   regulating   coordi-­‐‑
nation  either.  After  all,  the  rationale  for  regulating  coordina-­‐‑
tion   has   been   to   prevent   evasion   of   contribution   limits   and  
ensure  the  public  identification  of  persons  who  contribute  to  
politicians’  war  chests.  Yet  although  the  Court’s  views  about  
the  proper  limits  of  campaign-­‐‑finance  regulation  continue  to  
change,   see   Citizens   United   (overruling   part   of   McConnell)  
and   McCutcheon   v.   FEC,   134   S.   Ct.   1434   (2014)   (overruling   a  
portion  of  Buckley  that  dealt  with  aggregate  contribution  lim-­‐‑
its   across   multiple   candidates),   it   has   yet   to   disapprove   the  
portion  of  Buckley  holding  that  some  regulation  of  contribu-­‐‑
tions  to  candidates  is  permissible.  Justice  Thomas  wrote  sep-­‐‑
arately   in   McCutcheon,   134   S.   Ct.   at   1462–65   (concurring   in  
the  judgment),  precisely  because  a  majority  was  unwilling  to  
revisit  that  aspect  of  Buckley.  
     The   district   court’s   belief   that   a   majority   of   the   Court  
eventually  will  see  things  Justice  Thomas’s  way  may  or  may  
not   prove   correct,   but   as   the   Supreme   Court’s   doctrine  
stands  it  is  not  possible  to  treat  as  “bad  faith”  a  criminal  in-­‐‑
vestigation   that   reflects   Buckley’s   interpretation   of   the   First  
Amendment.  Nor  does  it  help  plaintiffs  to  accuse  defendants  
of   “retaliation”.   That   just   restates   the   point   that   campaign-­‐‑
finance   regulation   concerns   speech;   it   does   not   help   to   de-­‐‑
cide  whether  a  particular  kind  of  regulation  is  forbidden.  Cf.  
Fairley  v.  Andrews,  578  F.3d  518,  525  (7th  Cir.  2009).  
     What  we  have  said  shows  not  only  that  an  injunction  was  
an   abuse   of   discretion   but   also   that   all   defendants   possess  
qualified  immunity  from  liability  in  damages.  Public  officials  
Nos.  14-­‐‑1822  et  al.                                                         11  

can   be   held   liable   for   violating   clearly   established   law,   but  
not  for  choosing  sides  on  a  debatable  issue.  See,  e.g.,  Wilson  
v.  Layne,  526  U.S.  603,  618  (1999)  (“If  judges  …  disagree  on  a  
constitutional  question,  it  is  unfair  to  subject  police  to  money  
damages   for   picking   the   losing   side   of   the   controversy.”).  
The   district   court   thought   the   law   clearly   established   be-­‐‑
cause,  after  all,  the  First  Amendment  has  been  with  us  since  
1791.  But  the  right  question  is  what  the  Constitution  means,  
concretely,  applied  to  a  dispute  such  as  this.  The  Justices  for-­‐‑
bid  the  use  of  a  high  level  of  generality  and  insist  that  law  is  
not   “clearly   established”   until   “existing   precedent   [has]  
placed   the   statutory   or   constitutional   question   beyond   de-­‐‑
bate.”  Ashcroft  v.  al-­‐‑Kidd,  131  S.  Ct.  2074,  2083  (2011).  See  al-­‐‑
so,   e.g.,   Plumhoff   v.   Rickard,   134   S.   Ct.   2012   (2014);   Wood   v.  
Moss,  134  S.  Ct.  2056  (2014).  
      Plaintiffs’   claim   to   constitutional   protection   for   raising  
funds  to  engage  in  issue  advocacy  coordinated  with  a  politi-­‐‑
cian’s   campaign   committee   has   not   been   established   “be-­‐‑
yond  debate.”  To  the  contrary,  there  is  a  lively  debate  among  
judges  and  academic  analysts.  The  Supreme  Court  regularly  
decides   campaign-­‐‑finance   issues   by   closely   divided   votes.  
No  opinion  issued  by  the  Supreme  Court,  or  by  any  court  of  
appeals,   establishes   (“clearly”   or   otherwise)   that   the   First  
Amendment   forbids   regulation   of   coordination   between  
campaign  committees  and  issue-­‐‑advocacy  groups—let  alone  
that   the   First   Amendment   forbids   even   an   inquiry   into   that  
topic.  The  district  court  broke  new  ground.  Its  views  may  be  
vindicated,  but  until  that  day  public  officials  enjoy  the  bene-­‐‑
fit   of   qualified   immunity   from   liability   in   damages.   This  
makes   it   unnecessary   for   us   to   consider   whether   any   de-­‐‑
fendant  also  enjoys  the  benefit  of  absolute  prosecutorial  im-­‐‑
munity,  which  depends  on  the  capacities  in  which  they  may  
12                                                          Nos.  14-­‐‑1822  et  al.  

have  acted  at  different  times.  See  Buckley  v.  Fitzsimmons,  509  
U.S.  259  (1993).  
     Finally,  we  must  address  a  dispute  between  the  litigants  
and  several  intervenors,  who  asked  the  district  judge  to  dis-­‐‑
close   (the   Reporters   Committee   for   Freedom   of   the   Press,  
among   others)   or   conceal   (Unnamed   Intervenors   No.   1   and  
No.   2)   documents   that   have   been   gathered   during   the   John  
Doe  proceeding  and  filed  in  federal  court.  The  district  judge  
ordered   eight   particular   documents   to   remain   under   seal  
and  reserved  decision  on  others.  2014  U.S.  Dist.  LEXIS  83456  
(E.D.   Wis.   June   19,   2014).   The   Reporters   Committee   ap-­‐‑
pealed.   Our   jurisdiction,   based   on   the   collateral-­‐‑order   doc-­‐‑
trine,   see   United   States   v.   Blagojevich,   612   F.3d   558,   560   (7th  
Cir.  2010);  Grove  Fresh  Distributors,  Inc.  v.  Everfresh  Juice  Co.,  
24   F.3d   893,   895–96   (7th   Cir.   1994),   is   limited   to   those   eight  
documents.  
    The   Reporters   Committee   invokes   the   presumption   of  
public   access   to   all   documents   that   may   have   influenced   a  
federal  court’s  decision.  See,  e.g.,  Greenville  v.  Syngenta  Crop  
Protection,   LLC,   No.   13-­‐‑1626   (7th   Cir.   Aug.   20,   2014);   Baxter  
International,  Inc.  v.  Abbott  Laboratories,  297  F.3d  544  (7th  Cir.  
2002).   The   Unnamed   Intervenors,   who   are   subjects   of   the  
John   Doe   inquiry,   invoke   the   presumption   that   documents  
gathered  as  part  of  a  grand  jury  investigation  remain  confi-­‐‑
dential,  see  United  States  v.  Sells  Engineering,  Inc.,  463  U.S.  418  
(1983);   Douglas   Oil   Co.   of   California   v.   Petrol   Stops   Northwest,  
441   U.S.   211   (1979),   and   with   good   reason   they   treat   a   John  
Doe  proceeding  as  functionally  equivalent  to  a  federal  grand  
jury   investigation.   Plaintiffs   O’Keefe   and   Club   for   Growth  
invoke   the   rule   that   private   advocacy   organizations   and  
their  contributors  often  are  entitled  to  anonymity,  lest  public  
Nos.  14-­‐‑1822  et  al.                                                       13  

disfavor  unduly  raise  the  cost  of  speech.  See  NAACP  v.  Ala-­‐‑
bama,  357  U.S.  449,  462–63  (1958);  Perry  v.  Schwarzenegger,  591  
F.3d  1147,  1160  (9th  Cir.  2009).  
    The  analogy  to  grand  jury  proceedings  is  the  strongest  of  
these   three.   The   Supreme   Court   wrote   in   Sells   Engineering:  
“We   consistently   have   recognized   that   the   proper   function-­‐‑
ing   of   our   grand   jury   system   depends   upon   the   secrecy   of  
grand   jury   proceedings.   …   [I]f   preindictment   proceedings  
were   made   public,   many   prospective   witnesses   would   be  
hesitant   to   come   forward   voluntarily,   knowing   that   those  
against  whom  they  testify  would  be  aware  of  that  testimony.  
Moreover,   witnesses   who   appeared   before   the   grand   jury  
would   be   less   likely   to   testify   fully   and   frankly,   as   they  
would  be  open  to  retribution.”  463  U.S.  at  424,  quoting  from  
Douglas  Oil.  But  we  do  not  think  that  any  of  the  three  analo-­‐‑
gies  is  dispositive.  
    Once   again,   federalism   supplies   the   reason.   The   docu-­‐‑
ments   that   the   litigants   want   to   disclose,   or   conceal,   were  
gathered   as   part   of   a   state   proceeding.   Wisconsin,   not   the  
federal   judiciary,   should   determine   whether,   and   to   what  
extent,   documents   gathered   in   a   John   Doe   proceeding   are  
disclosed  to  the  public.  See  Socialist  Workers  Party  v.  Grubisic,  
619   F.2d   641,   643   (7th   Cir.   1980)   (“federal   common   law   …  
accords   at   least   a   qualified   privilege   to   the   records   of   state  
grand   jury   proceedings”).   Otherwise   the   very   fact   that  
someone  chose  to  complain,  in  federal  court,  about  the  con-­‐‑
duct  of  an  ongoing  state  investigation  would  defeat  the  state  
interest   in   secrecy,   even   if   the   federal   court   concludes—as  
we  have  done  in  this  opinion—that  the  controversy  does  not  
belong  in  federal  court.  It  is  easy  to  file  complaints  and  drop  
documents   into   the   federal   record,   but   overcoming   a   state-­‐‑
14                                                      Nos.  14-­‐‑1822  et  al.  

law   privilege   for   investigative   documents   requires   more  
than  that.  Otherwise  state  rules  would  be  at  every  litigant’s  
mercy.  
      The  state  court  entered  a  comprehensive  order  regulating  
disclosure  of  documents  in  the  John  Doe  proceeding.  (It  also  
issued   a   gag   order,   forbidding   subpoenaed   parties   to   talk  
about   what   was   happening,   but   no   one   has   challenged   that  
order,  and  we  do  not  address  its  propriety.)  Wisconsin’s  ju-­‐‑
diciary  must  decide  whether  particular  documents  gathered  
in   the   investigation   should   be   disclosed.   The   district   court  
should   ensure   that   sealed   documents   in   the   federal   record  
stay   sealed,   as   long   as   documents   containing   the   same   in-­‐‑
formation  remain  sealed  in  the  state-­‐‑court  record.  
    The   injunction   is   reversed.   The   district   court’s   order   re-­‐‑
jecting  the  immunity  defense  is  reversed.  The  district  court’s  
order   maintaining   eight   documents   under   seal   is   affirmed.  
The   case   is   remanded   with   instructions   to   dismiss   the   suit,  
leaving  all  further  proceedings  to  the  courts  of  Wisconsin.